NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



TIMOTHY ALLEN, DOC #Y12379,      )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D18-3990
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed September 18, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Pat Siracusa, Judge.




PER CURIAM.


             Affirmed.




SILBERMAN, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.